UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7214


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JERMAINE ANTWAN BROWN, a/k/a Twalu,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:09-cr-00154-REP-RCY-2)


Submitted: May 26, 2020                                           Decided: June 25, 2020


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Frances H. Pratt, Assistant Federal Public
Defender, Laura J. Koenig, Assistant Federal Public Defender, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Alexandria, Virginia, for Appellant. G. Zachary
Terwilliger, United States Attorney, Richard D. Cooke, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jermaine Antwan Brown appeals the district court’s order denying his motion to

reduce his sentence pursuant to the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat.

5194. We have reviewed the record and find no reversible error. Accordingly, we affirm.

United States v. Brown, No. 3:09-cr-00154-REP-RCY-2 (E.D. Va. Aug. 6, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2